UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-5223


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARCUS ROBINSON,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:09-cr-01337-HFF-1)


Submitted:   September 13, 2011          Decided:   September 29, 2011


Before NIEMEYER and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


A. Peter Shahid, Jr., SHAHID LAW OFFICE, LLC, Charleston, South
Carolina, for Appellant.     William N. Nettles, United States
Attorney, Andrew B. Moorman, Sr., Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marcus Robinson appeals the district court’s judgment

imposing a 180 month sentence on him pursuant to his plea of

guilty to one count of possession of a firearm in furtherance of

a   drug      trafficking           crime,       in     violation          of      18     U.S.C.

§ 924(c)(1)(A) (2006).               Because we conclude that the district

court committed neither procedural nor substantive plain error,

we affirm.

              The   presentence        report         (the   “PSR”)       prepared       in    his

case    concluded     that        Robinson   qualified          as    a    career       offender

pursuant      to      U.S.        Sentencing          Guidelines          Manual        (“USSG”)

§ 4B1.1(c).         The PSR identified Robinson’s March 2004 second-

degree lynching conviction and his April 2006 conviction for

discharging a firearm into a dwelling as predicate offenses for

his career offender designation.                      Pursuant to USSG §§ 2K2.4(c)

and 4B1.1(c)(3), the PSR concluded that, after applying a 3-

point    adjustment          to     Robinson’s          total        offense       level       for

acceptance of responsibility, the Guidelines advised the court

to impose between 262 and 327 months’ incarceration.

              At sentencing, neither party raised any objections to

the PSR or its calculations, but Robinson’s counsel argued that

both    the   March    2004       lynching     conviction        and       the     April      2006

firearm conviction overstated Robinson’s criminal history.                                    When

pressed by the court, counsel reiterated that Robinson was not

                                             2
taking issue with the PSR’s conclusion that both offenses were

predicate     offenses      for       purposes           of     the       career     offender

Guidelines.       With respect to the lynching offense, the court

agreed with counsel:            “I do believe that lynching is one of

those     catch-alls     that     let       the      prosecution            off    the        hook

sometimes, so I would find that the guidelines are overstated

for   purposes     of    sentencing      .       .   .    but     I       still    believe       a

substantial      sentence   needs      to    be      imposed.”            After    the    court

imposed a sentence of 180 months rather than the 262 to 327

months suggested by the Guidelines, Robinson timely appealed.

            Robinson     contends       on       appeal       that        his    sentence       is

unreasonable      for    three        reasons:            (1)        he    was     improperly

designated    a   career    offender        under        USSG    §    4B1.1(a);         (2)    his

indictment was defective in failing to recite each element of

his offense; and (3) he received a sentence greater than the

applicable statutory maximum. 1

            This court reviews a sentence for reasonableness under

a   deferential     abuse-of-discretion              standard.             Gall    v.    United

States,    552    U.S.    38,    51    (2007).            A     reasonableness           review

includes both procedural and substantive components.                                    Id.      A


      1
       Judging from the contours of the claims he presents here,
it   appears  that   Robinson  is   challenging  the    procedural
reasonableness of his sentence, notwithstanding his claim to be
mounting an attack on its “substantive” reasonableness.



                                             3
sentence   is   procedurally    reasonable       where   the    district      court

committed no significant procedural errors, such as improperly

calculating the Guidelines range, failing to consider the 18

U.S.C. § 3553(a) (2006) factors, or insufficiently explaining

the selected sentence.      United States v. Boulware, 604 F.3d 832,

837-38 (4th Cir. 2010).          The substantive reasonableness of a

sentence   is    assessed   in    light      of    the    totality       of    the

circumstances.     Gall, 552 U.S. at 51.           While a sentence may be

substantively    unreasonable    if   the    §    3553(a)      factors    do   not

support the sentence, “[r]eviewing courts must be mindful that,

regardless of ‘the individual case,’ the ‘deferential abuse-of-

discretion standard of review . . . applies to all sentencing

decisions.’”     United States v. Diosdado-Star, 630 F.3d 359, 366

(4th Cir.), cert. denied, 131 S. Ct. 2946 (2011) (citing Gall,

552 U.S. at 52).       Moreover, a sentence that falls within a

properly      calculated    Guidelines       range        is     presumptively

reasonable.     United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007).

           Because Robinson preserved none of his present claims

for appeal, this court reviews them for plain error.                       United

States v. Lynn, 592 F.3d 572, 576-77 (4th Cir. 2010).                    On plain

error review, the court must determine “(1) whether there was

error; (2) whether it was plain; (3) whether it affected [the

appellant’s] substantial rights; and (4) whether, if the first

                                      4
three criteria are met, we should exercise our discretion to

notice the error.”       United States v. Martinez, 277 F.3d 517, 529

(4th Cir. 2002).

           Robinson      first   contends     that   the     PSR       improperly

classified   him    as   a   career   offender    under    USSG    §   4B1.1(a).

Inasmuch as Robinson claims that his § 924(c)(1)(A) conviction

is not a crime of violence for purposes of USSG § 4B1.1(a)(2),

his argument is beside the point.            USSG § 4B1.1(a)(2) provides

that the instant offense of conviction must be “either a crime

of violence or a controlled substance offense” for the career

offender provisions to apply.         USSG § 4B1.1(a)(2).          As explained

in the commentary to USSG § 4B1.2, a violation of 18 U.S.C.

§ 924(c)   is   a   controlled    substance      offense    so    long    as   the

“offense of conviction established that the underlying offense

was a . . . ‘controlled substance offense.’”               USSG § 4B1.2, cmt.

n.1.   It is undisputed that the offense underlying Robinson’s

§ 924(c)(1)(A)      conviction   is    a   controlled      substance     offense

within the meaning of USSG § 4B1.2(b); namely, possession with

the intent to distribute 5.72 grams of crack cocaine.                      Thus,

Robinson’s § 924(c)(1)(A) conviction qualifies as a “controlled

substance offense” for purposes of USSG § 4B1.1(a)(2), rendering

moot his argument that it is not a “crime of violence” for

purposes of that provision.



                                       5
            Inasmuch as Robinson maintains that his second degree

lynching conviction does not constitute a “crime of violence”

for purposes of USSG § 4B1.1(a)(3) such that it cannot serve as

a   predicate   offense        to   support      his    designation    as    a   career

offender, he is incorrect.            At the time of Robinson’s offense in

2004, second degree lynching was defined in South Carolina as

“any act of violence inflicted by a mob upon the body of another

person and from which death does not result.”                       State v. Smith,

352 S.C. 133, 137, 572 S.E.2d 473, 475 (S.C. Ct. App. 2002).                          We

conclude that Robinson’s conviction for second degree lynching

was a crime of violence for purposes of USSG § 4B1.1(a)(3).

United    States    v.   Clay,      627   F.3d    959,    966   (4th   Cir.      2010). 2

Accordingly,       we    are    persuaded        that    Robinson      was    properly

designated a career offender under USSG § 4B1.1(a).

            Robinson next urges that Count Three of his indictment

was defective because it failed to recite a violation of 18

U.S.C. § 924(e) and failed to put Robinson on notice that he was

subject to an increased sentencing range as a career offender.

We note, however, that “a guilty plea constitutes a waiver of

all nonjurisdictional defects.”                  United States v. Willis, 992


      2
       To the extent that Robinson claims that the district court
ruled that the lynching conviction did not constitute a
predicate offense, our review of the record convinces us
otherwise.



                                           6
F.2d 489, 490 (4th Cir. 1993).                   Defects in the indictment are

not jurisdictional.          United States v. Cotton, 535 U.S. 625, 631

(2002).      Robinson’s counseled guilty plea therefore forfeited

appellate review of his claim.

             In his last assignment of error, Robinson asserts that

the    district     court     should      have     imposed      only     a    sixty-month

sentence upon him because the “maximum possible penalty for a

violation of [§] 924(c)(1)([A]) is five years.”                               (Appellant’s

Br.    at   15).         Unfortunately       for    Robinson,          this    court     has

previously       observed     that,      because     §    924(c)(1)(A)          does     not

specify     otherwise,       its     maximum       penalty      is     life.       United

States v. Cristobal, 293 F.3d 134, 147 (4th Cir. 2002).                                  See

also United States v. O’Brien, 130 S. Ct. 2169, 2178 (2010)

(noting     that    the    current       version    of    §    924(c)        provides    for

mandatory minimums rather than mandatory sentences).

             Because the 180-month sentence imposed on Robinson was

the    product     of    neither    procedural      nor       substantive       error,    we

affirm the judgment of the district court.                           We dispense with

oral    argument        because    the    facts     and   legal        contentions       are

adequately       presented    in    the    materials          before    the     court    and

argument would not aid the decisional process.

                                                                                  AFFIRMED




                                            7